 In the Matter of KETTLEMAN NORTH DOME ASSOCIATIONandOILWORKERS INTERNATIONAL UNION, C. I. 0.Case No. R-34,'5.Decided April 6, 1942Jurisdiction:oil production industry.Investigation and Certification of Representatives:existence of question: refusaltoaccord petitioner recognition until certified by the Board ; electionnecessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees excluding executives, supervisors, technical employees, and clericalworkers ; agreement as to.Mr. George W. Nilsson,of Los Angeles, Calif., for the Company.Mr. TV. W. Allen,of Long Beach, Calif., for the International:Mr. W. 0. Teague,of Avenal, Calif., for the Independent,Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn. June 10, 1941, Oil Workers International Union, C. I. 0.,herein called the International, filed with the Regional Director forthe Twentieth Region (San Francisco, California) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Kettleman North Dome Association,Avenal, California, herein called the Company, and requesting an11111^"investigation and certification of representatives pursuant tcOSec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 40, hereincalled the Act.On November 4, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuan±--t"o^Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On January 12, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe International, and upon Independent Union of Kenda Em-ployees, herein called the Independent, a labor organization claimingto represent ' employees directly affected by the investigation.Pur-N40 N. L. R. B., No. 32.214 KETTLEMAN NORTH DOME ASSOCIATION215suant to notice, a hearing was held at Avenal, California, on Janu-ary 22, 1942, before Gustaf B. Erickson, the Trial Examiner dulydesignated by the. Chief Trial Examiner.The Board, the Company,the International, - and the Independent were represented and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the commencement of thehearing, the Company filed a motion to dismiss the petition on theground that it is not engaged in commerce within the meaning ofthe Act. , The Trial Examiner reserved ruling thereon.The mo-tion is hereby denied.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed these rulings andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYKettleman North Dome Association is a non-profit California cor-poration.It was organized pursuant to a request of the Secretaryof the Interior of the United States for the purpose of operatinglands and leases of its, members on the North Dome of KettlemanHills in Kings and Fresno Counties, California.The Company iscomposed of 15 members and is engaged in drilling wells and pro-ducing crude oil and wet gas.The Company does not own any oillands or leases and does not own the oil or gas produced from thelands it drills.All products are delivered to the members of theCompany or to their order at tanks located adjacent to the produc-ing fields.During 1940, the Company produced 42,723,574 gallonsof crude oil and 32,273,530 cubic feet of natural gas.The total production of crude petroleum in California during1939 was 224,354,048 barrels.The Company produced slightly over4 percent of this total. It also appears that during 1939, 32 percentof all the oil, produced in the State of California was shipped topoints outside that State.All of the oil produced by the Companyis taken by 5 refining companies.'These 5 refineries have a dailycrude oil capacity of 512,400 barrels, which constitutes 63 percent ofthe total refining capacity of the State of California.Approxi-lnately 5 percent of the crude petroleum refined by the 5 companies1These companies are, StandardOil Co.,General PetroleumCo , Tide-waterAssociated,Union Oil Co, and ShellOil Company 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDis received by them from the Company. These 5 refineries ship 32percent, 36.8 percent, 662/3 percent, 15 percent, and- 35 percent, re-spectively, of their total production to points outside the State ofCalifornia.1,939,233 barrels of oil produced by the Company in1940 were taken by the refining companies at the Company's fieldsand sent by pipe line to coast points where, in turn, the oil wastransported by tankers to other points in California for refining.II.THE ORGANIZATIONS INVOLVEDOilWorkers International Union is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Independent Union of Kenda Employees is an unaffiliated labororganization, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn the summer of 1941, the International, claiming to represent amajority of the Company's employees in an appropriate unit, re-quested exclusive recognition.The Company denied this requestuntil the International is certified by the Board.A statement oftheRegional Director, introduced into evidence at the hearing,shows that the International represents a substantial number ofemployees in the appropriate unit.'We find that a question has arisen concerning the representa-tion of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with' the operations of the Companydescribed in Section I above has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Company,the International,and the Independent agree, andwe find, that all production and maintenance employeesof the Com-pany employed in its drilling, producing,and natural-gas depart-2 The Regional Director reported that the International presented an authorization peti-tion bearing the signatures of 314 persons whose names appear on the April 30, 1941, payroll of the Company,There are approximately 380 employees in the appropriate unit.All the parties stipulated at the hearing that the Independent represents a substantialnumber of employees in the appropriate unit. KETTLEMAN NORTH, DOME ASSOCIATION1217tents at and near Avenal,California,excluding executives,super-visors, technical employees,and clerical workers, constitute a unitappropriate for the purposes of collective bargaining.We furtherfind that such unitwillinsure to employees of the Company the fullbenefit of their right to self-organization and to collective bargaining,and otherwise will effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by means of an election by secret ballot.Weshall direct that the employees of the Company eligible to vote inthe election shall be those within the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Kettleman North Dome Association,Avenal, California, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.2.All production and maintenance employees of the Company em-ployed in its drilling, producing, and natural-gas departments atand near Avenal, California, excluding executives, supervisors, tech-nical employees, and clerical workers, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of ,Section 9(b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Kettleman North Dome Association, Avenal, California, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for theTwentieth Region, acting in this matter as agent for the National 218DECISIONSOF NATIONALLABOR RELATIONS BOARDLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all production) and maintenance em-ployees of the Company' employed in its drilling, producing, andnatural-gas departments at and near Avenal, California, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work duringsuch pay-roll period because they, were ill or on vacation or in theactive military service or training of the United States, or tempo-rarily laid off, but excluding executives, supervisors, technical em-ployees, clericalworkers, and employees who have since quit or-been discharged for cause, to determine whether they desire to berepresented by Oil Workers International Union, affiliated with theCongress of Industrial Organizations, or by Independent -Union ofKenda Employees, for the purposes of collective bargaining, or byneither. 'In theMatterofKETTLEMAN NORTH DOME ASSOCIATIONandOILWORKERSINTERNATIONALUNION1C.I.O.Case No. R-3475AMENDMENT TO DIRECTION OF ELECTIONApril 04,194,0On' April 6, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding 1The Board, having been advised by the Regional Director that alonger time in which to hold the election is necessary, hereby amends-itsDirection of Election by striking therefrom the words "but notlater than thirty (30) days from the date of this Direction" and sub-stituting therefor the words "but not later than forty-five (45) days.from the date of this Direction."140 N.L. R. B. 214.40 N.' L.R. B., No. 32a.219